Citation Nr: 1613319	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a thyroid disorder.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a right leg disability, to include as secondary to a back condition.

5. Entitlement to service connection for a right hip disability, to include as secondary to a back condition.

6. Entitlement to service connection for a hernia, to include as secondary to a back condition.

7. Entitlement to an initial rating in excess of 10 percent for left leg varicose veins.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A hearing was held in October 2015 by means of video conferencing equipment with the Veteran in San Diego, California before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board observes that the Veteran submitted additional evidence subsequent to the issuance of the most recent supplemental statement of the case.  However, he submitted a waiver of RO review; therefore, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).
 
The issue of entitlement to service connection for a neck disability was raised in the original claim, dated April 2010.  The issue of entitlement to compensation under the provisions of 38 USCA §1151 for a dental condition was raised by the record in an April 2011 statement.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a thyroid disorder; back disability; right leg, right hip, and hernia disability, each as secondary to the back disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also informed that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has been satisfied.  VA has obtained his service treatment records, identified private and VA medical treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He presented testimony before the undersigned in October 2015.

A VA examination was not conducted for the left shoulder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the low threshold under McLendon was not met for the left shoulder as the evidence does not show a current left shoulder disability.  Therefore, a VA examination is not warranted for this claim at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

The Veteran seeks service connection for a left shoulder disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran seeks service connection for left shoulder pain; however, the evidence does not show a current left shoulder disability subject to service connection.  At most, the evidence includes his statements submitted to VA reporting left shoulder pain.  He also reported pain to a VA provider on one occasion in February 2012.  Unfortunately, treatment records do not otherwise show complaint or diagnosis of a current left shoulder disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board acknowledges the statement from the Veteran's private provider, Dr. J.G.M., DC, dated June 2012.  In this statement, she reported that she treated the Veteran between 1995 and 1999 for problems with his back, right leg, neck, shoulders, and left hip.  Regrettably, she no longer has the treatment records.  Unfortunately, service connection requires the presence of a current disability and at most, Dr. J.G.M. has provided evidence of past treatment of the joint.  She did not indicate the presence of a chronic disability that may have persisted to present day or otherwise indicate that the Veteran had a current left shoulder disability.

The Board has considered the Veteran's lay statements, but finds he is not competent to diagnose a shoulder disability.  He is competent to report subjective symptoms, such as pain; however, medical expertise is required to identify the underlying pathology causing his pain.  In this case, treatment records do not show a current diagnosis of the left shoulder.  While the Veteran was treated at VA facilities numerous times for various other conditions during the course of his appeal, treatment records show only one report of left shoulder pain in February 2012.  No diagnosis or pathology was identified.  While the absence of contemporaneous medical evidence showing complaint or diagnosis of a left shoulder disability is not determinative of the claim, the Board finds that it weighs heavily against a finding that the Veteran has a current chronic left shoulder disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the foregoing, the Board finds the preponderance of the evidence does not show the Veteran has a current left shoulder disability subject to service connection.  In the absence of any current disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  The appeal is denied.  


ORDER

Service connection for a left shoulder disability is denied.


REMAND

Reasons for Remand: To schedule VA examinations and adjudicate intertwined issues.

The Veteran seeks an increased rating for his service-connected varicose veins.  During his hearing before the Board, the Veteran indicated that his condition was worse.  The Board observes that the most recent VA examination was conducted in March 2013.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the Veteran's assertion that his condition has worsened, he should be scheduled for VA examination to determine the current nature and severity of his service-connected varicose veins.

The Veteran seeks service connection for a thyroid disorder, which he believes was caused by vaccinations received during service.  In an April 2010 statement, the Veteran stated that while in training, he was given vaccinations to prepare for overseas service in the Republic of Vietnam.  He indicated that he had a reaction to the shots and was hospitalized for two weeks.  The Board observes that the Veteran was given multiple vaccines in May and June 1970.  Further, service treatment records show he was hospitalized from June 19 to 22, 1970 for an upper respiratory infection.  However, treatment records for this period of hospitalization have not been obtained.  The Board observes that the Veteran's hospitalization was at the U.S. Army Hospital at Fort Ord, California.  VA has a duty to obtain or attempt to obtain all available service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On remand, attempts must be made to obtain treatment records from this facility for the Veteran's period of hospitalization.

The Veteran seeks service connection for a back disability and to a right leg, right hip, and hernia disability, to include as secondary to the back disability.  Service treatment records show the Veteran reported a history of a back condition on a pre-induction report of medical history, completed in June 1969.  However, the clinical evaluation of the spine was normal.  A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  See id.  

A history of the preservice existence of a condition recorded at the time of examination on entrance into service does not constitute a notation of such condition, but is for consideration in determining the date of inception of the condition.  See 38 C.F.R. § 3.304(b)(1).  Similarly, a signed statement from the veteran regarding the origin or incurrence of any disease or injury made in service, if against his or her own interest, is of no force and effect if other data do not establish the fact.  38 C.F.R. § 3.304(b)(3).

Since the clinician did not find a current back disability at the time of the entrance examination, the Veteran is presumed sound.  Accordingly, it must be determined whether the presumption of soundness has been rebutted by clear and unmistakable evidence.  On remand, the AOJ must obtain an opinion as to whether there is clear and unmistakable evidence that the Veteran's back disability pre-existed service and whether there is clear and unmistakable evidence that any such disability was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 234 (2014).

Since the Veteran's claims for service connection for a right leg disability, right hip disability, and hernia are claimed as secondary to the back condition, the Board finds that these claims are inextricably intertwined with his claim of service connection for a back disability.  Further, since the outcome of these claims may impact the his claim for entitlement to a TDIU, this claim is also inextricably intertwined with the service connection claims remanded herein.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file on VBMS updated VA treatment records, if any, and any additional treatment records identified by the Veteran.

2. Take all necessary steps to obtain records of treatment at the U.S. Army Hospital at Fort Ord, California dated in 1970.  These efforts must include contacting the hospital directly for the records.  All attempts to obtain the records must be documented in the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected varicose veins.  The examiner must be provided access to the claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.  All necessary testing must be completed.

The examiner should note whether the Veteran's varicose veins of the left leg currently or at any time since April 2010 caused persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Schedule the Veteran for a VA examination to address his back disability.  The examiner must be provided access to the claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.  All necessary testing must be completed.

After reviewing the claims file, the examiner should provide the following requested opinions:

A. Whether the evidence clearly and unmistakably (i.e., it is undebatable) shows that the Veteran had a back disability when he entered service in April 1970.  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting back disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

B. If the evidence does not clearly and unmistakably show that the back disorder pre-existed service, opine whether the Veteran's back disability, at least as likely as not (50 percent or greater probability) manifested during or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

In the opinion report, the examiner must address the service treatment record dated May 18, 1970, which indicates that the Veteran complained of back pain not in the same area as the prior back sprain in 1968.  The examiner must also address the private opinion from Dr. F.K., dated December 2015.  The examiner must also address the lay statements, to include contentions that the appearance of his varicose veins in the left leg during service was indicative of injury to the back.  See Hearing Transcript, page 9.  

The examiner must frame the opinion(s) using the terminology noted above, i.e. "clearly and unmistakably," "at least as likely as not," etc.  All opinions must be supported by a complete rationale explaining the reasoning for the findings.

If any opinion and supporting rationale cannot be provided without resorting to speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
5. If the examiner finds the Veteran's back disability clearly and unmistakably pre-existed service but was aggravated by service or finds that the back disability did not clearly and unmistakably pre-exist service but is otherwise directly related to service, schedule examinations addressing the right leg disability, right hip disability, and hernia.  The examiner must be provided access to the claims file on Virtual VA and VBMS and the examiner must indicate review of the electronic claims file in the examination report.  All necessary testing must be completed.

The examiner must opine for each disability (right leg disability, right hip disability, and hernia) whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during service, is otherwise related to service, or is due to or has been aggravated by the back disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without resorting to speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. Conduct any additional development necessary.

7. Then, readjudicate the Veteran's claims on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


